United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Paicines, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1238
Issued: March 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 21, 2008 appellant timely appealed the January 8, 2008 merit decision of the
Office of Workers’ Compensation Programs, which denied modification of his previously denied
recurrence claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction
over the merits of the claim.
ISSUE
The issue is whether appellant established a basis for modifying the September 13, 2000
loss of wage-earning capacity determination.
FACTUAL HISTORY
Appellant, a 61-year-old former maintenance worker, has an accepted claim for lumbago
and permanent aggravation of spondylolisthesis, which arose on or about April 25, 1980. On
September 13, 2000 the Office issued a formal loss of wage-earning capacity (LWEC)
determination. Appellant’s wage-loss compensation was reduced based upon his ability to earn

$400.00 per week in the constructed position of Assembler II (Office Machines).1 He requested
reconsideration on March 25, 2003. In its April 16, 2003 nonmerit decision, the Office found
appellant’s request untimely. Additionally, it found that appellant had not demonstrated clear
evidence of error. The Office advised appellant that if his medical condition had worsened since
the September 13, 2000 LWEC determination, he should file a notice of recurrence of disability
(Form CA-2a).
On May 1, 2003 appellant filed a claim for recurrence of disability beginning
April 30, 2003. He explained that he had been walking for exercise on April 30, 2003 when his
back pain worsened and the pain began radiating down his legs. Appellant submitted additional
medical evidence from his treating physician, Dr. Butcher. By decision dated September 9,
2003, the Office denied appellant’s recurrence claim. On four subsequent occasions it reviewed
the merits of the May 1, 2003 recurrence claim, but denied modification. The Office denied
modification on March 26 and October 22, 2004, March 9, 2006 and most recently on
January 8, 2008. Each request for reconsideration was accompanied by additional medical
evidence from appellant’s treating physician, Dr. Butcher. With the exception of the March 9,
2006 decision, the Office did not consider whether appellant established a basis for modification
of the September 13, 2000 LWEC determination.
Appellant filed his most recent request for reconsideration on July 30, 2006. His thencounsel clearly indicated that his client was seeking further review of the September 13, 2000
LWEC determination. Counsel argued, among other things, that the Assembler II position was
not vocationally suitable. Appellant’s counsel renewed his request for reconsideration on
December 5, 2006 and March 7, 2007. Counsel’s latest filing urged the Office to consider
whether appellant’s LWEC determination should be modified due to deterioration of his
accepted condition.
In its January 8, 2008 decision, the Office referenced appellant’s September 13, 2000
LWEC determination. However, it did not specifically address whether appellant established a
basis for modifying the LWEC determination. The Office essentially denied modification of the
September 9, 2003 decision that initially found that appellant had not established a recurrence of
disability beginning April 30, 2003.
LEGAL PRECEDENT
A wage-earning capacity determination is a finding that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.2 Compensation payments are based on the wage-earning capacity determination and it
1

The Office determined appellant’s physical restrictions based on an undated work restriction evaluation (Form
OWCP-5) from Dr. Michael D. Butcher, a Board-certified orthopedic surgeon, whose evaluation was reportedly
received on September 6, 1991. Nine years later when the Office issued its LWEC determination, it noted that there
was “no evidence in [the] file to indicate that [appellant’s] work restrictions [had] changed since [1991].” The
medical evidence the Office relies on must provide a detailed description of appellant’s condition. Samuel J. Russo,
28 ECAB 43 (1976). Additionally, a wage-earning capacity determination must be based on a reasonably current
medical evaluation. Carl C. Green, Jr., 47 ECAB 737, 746 (1996).
2

5 U.S.C. § 8115(a) (2006); see Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

2

remains undisturbed until properly modified.3 Once the wage-earning capacity of an injured
employee is determined, a modification of such determination is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was erroneous.4
The burden of proof is on the party seeking modification of the wage-earning capacity
determination.5
The Federal (FECA) Procedure Manual provides that if a formal loss of wage-earning
capacity decision has been issued, the rating should be left in place unless the claimant requests
resumption of compensation for total wage loss.6 The procedure manual further indicates that
under these circumstances, “the [claims examiner] will need to evaluate the request according to
the customary criteria for modifying a formal [LWEC] decision.”7
ANALYSIS
Both the Federal (FECA) Procedure Manual and Board precedent provide that when a
wage-earning capacity determination has been issued and appellant submits evidence with
respect to disability for work, the Office must evaluate the evidence to determine if modification
of the Office’s wage-earning capacity decision is warranted.8 In its January 8, 2008 decision, it
mistakenly considered whether appellant established a basis for modifying the previously denied
May 1, 2003 recurrence claim. Although the reconsideration examiner referenced the
September 13, 2000 LWEC determination, she did not properly analyze whether appellant had
met the three criteria for modification.9 Appellant’s then-counsel attempted to properly frame
the issue, however, the claims examiner apparently disregarded counsel’s arguments for
modifying the September 13, 2000 LWEC determination. The Board also notes that the Office’s
most recent prior decision dated March 9, 2006 properly framed the issue as one of modification
of the September 13, 2000 LWEC determination. But this fact apparently went unnoticed by the
latest claims examiner. Because the January 8, 2008 merit decision did not properly adjudicate
the issue of modification of the September 13, 2000 LWEC determination, the case will be
remanded for an appropriate decision.

3

See Katherine T. Kreger, 55 ECAB 633, 635 (2004).

4

Tamra McCauley, 51 ECAB 375, 377 (2000).

5

Id.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).
7

Id.

8

Katherine T. Kreger, supra note 3; Sharon C. Clement, 55 ECAB 552, 555-56 (2004).

9

The claims examiner stated: “To effectively change the loss of wage earning capacity decision dated
September 13, 2000, the medical evidence would ... have to explain how the change in his condition makes the
claimant unable to perform the rated Assembler II position.” This is neither an accurate nor complete statement of
the law with respect to modification of an LWEC determination.

3

CONCLUSION
The case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 8, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to the Office for further
action consistent with this decision.
Issued: March 24, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

